Case 2:21-cv-05436-ODW-SK Document 1 Filed 07/06/21 Page 1 of 5 Page ID #:1




 1 Jennifer Bergh (State Bar No. 305219)
 2 jbergh@qslwm.com
   Quilling, Selander, Lownds,
 3 Winslett & Moser, P.C.
 4 6900 N. Dallas Parkway, Suite 800
   Plano, TX 75024
 5 (214) 560-5460
 6 (214) 871-2111 Fax
   Counsel for Trans Union LLC
 7
 8
 9                        UNITED STATES DISTRICT COURT
10                       CENTRAL DISTRICT OF CALIFORNIA
11
     DARRYL JACOBS,                               Case No. __________________
12
                         Plaintiff,
13
14 v.                                             DEFENDANT TRANS UNION
                                                  LLC’S NOTICE OF REMOVAL
15 SEQUOIA FINANCIAL SERVICES,
   INC., EXPERIAN INFORMATION
16
   SOLUTIONS, INC., TRANS UNION
17 LLC, AND DOES 1-10 inclusive,
18                       Defendants.
19
           Defendant Trans Union LLC (“Trans Union”) files this Notice of Removal
20
     pursuant to 28 U.S.C. § 1446(d) and in support thereof would respectfully show the
21
     Court as follows:
22
                            I.        PROCEDURAL BACKGROUND
23
           1.    On or about June 11, 2021, Plaintiff Darryl Jacobs (“Plaintiff”) filed the
24
     Complaint in this action in the Superior Court of California, County of Los Angeles,
25
     Case No. 21STLC04431 (“State Court Action”), alleging violations of the Fair
26
     Credit Reporting Act, 15 U.S.C. §§ 1681, et seq., against Trans Union LLC.
27
28

                                              1
Case 2:21-cv-05436-ODW-SK Document 1 Filed 07/06/21 Page 2 of 5 Page ID #:2




 1         2.      The time period for filing a responsive pleading in the Superior Court
 2 Action has not expired as of the filing of this Notice of Removal. No orders have
 3 been entered in the State Court Action as of the filing of this Notice of Removal.
 4         3.      Trans Union was served with Plaintiff’s Complaint on June 15, 2021.
 5 This Notice of Removal is being filed within the thirty (30) day time period required
 6 by 28 U.S.C. § 1446(b).
 7                            II.   GROUNDS FOR REMOVAL
 8         4.      The present suit is an action over which this Court has original
 9 jurisdiction pursuant to 28 U.S.C. § 1331, as it is a civil action founded on a claim
10 or right arising under the laws of the United States, and may be removed to this Court
11 by Defendant, pursuant to the provisions of 28 U.S.C. § 1446(b). In the Complaint,
12 Plaintiff seeks damages for Defendant’s alleged violations of the Federal Fair Credit
13 Reporting Act, 15 U.S.C. § 1681, et seq. Removal is thus proper because Plaintiff’s
14 claims present a federal question. 28 U.S.C. §§ 1331 and 1441(a).
15          III.    COMPLIANCE WITH PROCEDURAL REQUIREMENTS
16         5.      Pursuant to 28 U.S.C. § 1446(b), this Notice is being filed with this
17 Court within thirty (30) days after Defendant Trans Union LLC was first served with
18 the Complaint, the initial pleading setting forth the claims for relief upon which
19 Plaintiff’s action is based.
20         6.      Pursuant to 28 U.S.C. § 1441(a), venue of the removal action is proper
21 in the Central District of California, because it is in the district and division
22 embracing the place where the state court action is pending.
23         7.      Promptly after the filing of this Notice of Removal, Trans Union shall
24 give written notice of the removal to the Plaintiff and will file a copy of this Notice
25 of Removal with the Superior Court of California, County of Los Angeles, as
26 required by 28 U.S.C. § 1446(d).
27
28

                                               2
Case 2:21-cv-05436-ODW-SK Document 1 Filed 07/06/21 Page 3 of 5 Page ID #:3




 1         8.     Pursuant to 28 U.S.C. § 1446(a), a copy of all process, pleadings, and
 2 orders served upon Defendant Trans Union in the State Court Action is attached
 3 hereto as Exhibit A.
 4         9.     Trial has not commenced in the Superior Court of California, County
 5 of Los Angeles.
 6         10.    All Defendants, who have been served upon the date of filing this
 7 Notice of Removal, consent to the removal of this case. If required, joinders in the
 8 Removal from additional defendants are attached hereto as Exhibit B. While
 9 Defendants Trans Union and Experian have been served with process in this matter,
10 counsel for Defendant, Sequoia Financial Services, Inc. has represented it has not
11 been served with process in this matter and no return of service evidencing proper
12 service has been filed in the State Court Action as to Sequoia Financial Services,
13 Inc.
14         WHEREFORE, Trans Union respectfully prays that the action be removed to
15 this Court and that this Court assume full jurisdiction as if it had been originally filed
16 here.
17 DATED: July 6, 2021                     QUILLING, SELANDER, LOWNDS,
18                                         WINSLETT & MOSER, P.C.
19
20                                         By: /s/ Jennifer Bergh
                                             Jennifer Bergh
21
                                             Counsel for Trans Union LLC
22
23
24
25
26
27
28

                                                3
Case 2:21-cv-05436-ODW-SK Document 1 Filed 07/06/21 Page 4 of 5 Page ID #:4




 1                           CERTIFICATE OF SERVICE

 2 STATE OF TEXAS, COUNTY OF DALLAS
 3        At the time of service, I was over 18 years of age and not a party to this
 4 action. I am employed in the County of Dallas, State of Texas. My business address
   is 2100 Bryan Street, Suite 1800, Dallas, TX 75201.
 5
 6        On July 6, 2021, I served true copies of the following document(s) described
   as DEFENDANT TRANS UNION LLC’S NOTICE OF REMOVAL on the
 7 interested parties in this action as follows:
 8                        SEE ATTACHED SERVICE LIST
 9
          BY CM/ECF NOTICE OF ELECTRONIC FILING: I caused said
10        document(s) to be served by means of this Court’s electronic transmission of
11        the Notice of Electronic Filing through the Court’s transmission facilities, to
          the parties and/or counsel who are registered CM/ECF Users set forth in the
12        service list obtained from this Court.
13
         I declare under penalty of perjury under the laws of the United States of
14 America that the foregoing is true and correct and that I am employed in the office
   of a member of the bar of this Court at whose direction the service was made.
15
16 Executed on July 6, 2021, at Dallas, Texas.
17
18                                               /s/ Jennifer Bergh
19                                               Jennifer Bergh

20
21
22
23
24
25
26
27
28

                                             4
Case 2:21-cv-05436-ODW-SK Document 1 Filed 07/06/21 Page 5 of 5 Page ID #:5




 1                                   SERVICE LIST
 2
 3   Todd M. Friedman
     tfriedman@toddflaw.com
 4   Adrian R. Bacon
 5   abacon@toddflaw.com
     Law Offices of Todd M. Friedman,
 6   P.C.
 7   21550 Oxnard St., Suite 780
     Woodland Hills, CA 91367
 8   (323) 306-4234
 9   (866) 633-0228 Fax
     Counsel for Plaintiff
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                         5
